Case 1:15-cr-00867-RMB Document 572-1 Filed 11/05/19 Page 1 of 2

3975 Airways Blvd
Memphis, TN 38116-4634
US

Telephone 800.463.3339

VIA EMAIL: usdoj.gov

November 5, 2019

USDOJ/U.S. Atty. Office
1 Saint Andrews Plaza
New York, NY 10007

Dea

| am writing in regard to your October 23, 2019 shipment, under package tracking
number 856351660142.

Thank you for bringing this matter to our attention. According to our records, this
shipment was tendered to FedEx on Wednesday, October 23, for delivery by
8:00 p.m. on Friday, October 25, provided there were no Customs or otherwise
unforeseen delays. Our records show that this shipment was addressed to:
ATTN: LEGAL DEPT, TURKIYE HALK BANKASI A.S, BARBAROS MAH
SEBBOY SOK, NO:4/1 KAT:21 BATI ATAZEHIR P., ISTANBUL, 34746, TR.
Unfortunately, the recipient has refused delivery of this shipment.

On October 25, the recipient sent the following communication to FedEx in

Turkey:
ABD New ork Censy Pélge Bas sowie iley Phase be informed flat this package
tarapndan , 8563 Stee 0102 0402 Tabye numerall — C Faden Frackarg Number; 8563 5166 Olli
Fedt» axcakguyla géndenilen belgeler , Sent by We WS: Ablowroyis Office foe he

ABD je Terkige Cumhuriyet arasinda impdanan ScuHtona Distect NewYork’ was |
say “hii Hbkyat sarHonicc yun and not or tis ya — *

2 My = , m ives iS fobin Compli

ego fekilde génderildrgi in Bantam; oth it } ice p 5 en P

~ farofedan tabul édilweden jade edilmistie. bilaterol Maeaties Lekween The Kuck:

Republic cud tle US,
as 4 Be Banch!
GY
/| .

E cc+.9019

 
Case 1:15-cr-00867-RMB Document 572-1 Filed 11/05/19 Page 2 of 2

= ;

November 5, 2019

Although nothing we can do or say can change the circumstances that have
occurred, it is our hope that the information in this letter will help demonstrate to
all concerned parties your efforts and intent to arrange the prompt delivery of this
shipment as scheduled, and that the circumstances will not be allowed to reflect
negatively upon those efforts.

On behalf of FedEx, | sincerely hope that this information is helpful. We

appreciate your patronage, and your patience, and hope to have an opportunity
in the future to serve your shipping needs.

Respectful

    

ustomer Correspondent

jcl/724959
